CEDARBURG, Chief Judge
(concurring):
I concur. I specifically adopt the rationale of Judge Gregory in his disposition of the admissibility of the record of nonjudicial punishment. My concurrence in United States v. White, 3 M.J. 619 (N.C.M.R.1977), which supported a contrary viewpoint, resulted from insufficient allowance being given to the fact that, unlike court-martial convictions with automatic statutory review prior to finality, nonjudicial punishment requires the accused to initiate an appeal. In the absence and grant thereof, finality attaches. The omission in the record of nonjudicial punishment, of reference to an appeal, even though required by the applicable regulation, was not material to the execution of the recordation of punishment.